Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Remarks
	In Remarks filed on 11/12/2021, no claims were cancelled; claims 1, 4, and 5 were amended; no new claims were added.
Claims 1-8, 10 are pending, of which claims 1, 8, and 10 are in independent form.
Amendment to claim 1 obviates previous claim rejection to claims 1-8 under 35 USC section 101.
Response to Arguments
Applicant’s arguments in view of amendment of claims have been considered carefully and respectfully but are not persuasive.
On page 5 of Remarks filed on 11/12/2021, applicant argues that “extracting the secret key by using biological information of the user. This means that there is no need to store the biological information in the user’s devices, which is advantageous in terms of both security and convenience.” However, the way the claim is written is such that the biological information of the user used to receive the secret key. It can be interpreted such that the key ID and the corresponding key is received after the user is authenticated with the biometric data of the user. As long as the biometric authentication is linked to the retrieval of the key, Hiromichi still reads on the claim.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 101 rejection is overcome for claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2,5-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiromichi et al. (WO 2015/045512 A1) hereinafter Hiromichi.
As to claim 1, Hiromichi teaches a data extraction system, comprising: a registration apparatus configured to generate registration data including first information obtained by encrypting secret information, which is information that a user wishes to keep secret, by using a secret key and second information obtained by encrypting the secret key by using at least biological information of the user; a data storage apparatus configured to hold the registration data; and a query apparatus configured to acquire the registration data by generating a query for acquiring the registration data from the data storage apparatus, extract the secret key from the registration data by using biological see para. [0036]-[0042]).
As to claims 8 and 10, claims 8 and 10 include similar limitations as claim 1 and thus claims 8 and 10 is/are rejected under the same rationale as claim 1.
As to claim 2, in view of claim 1, Hiromichi teaches wherein the registration apparatus is configured to generate the second information by using at least a result obtained by encoding the secret key and the biological information of the user (see para. [0036]-[0042]).
As to claim 5, in view of claim 1, Hiromichi teaches a data update apparatus configured to generate data for updating the registration data by updating the first information by encrypting updated secret information by using an update secret key and by updating the second information by using the update secret key (see para. [0036]-[0042]).
As to claim 6, in view of claim 1, Hiromichi teaches wherein the secret key is a key based on secret key cryptography (see para. [0036]-[0042]).
As to claim 7, in view of claim 2, Hiromichi teaches wherein the secret key is encoded by a BCH code method (see para. [0036]-[0042]). 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497